DETAILED ACTION
Claims 12-31 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 17, 2019 is being considered by the examiner.

Claim Objections
Claims 21 and 31 are objected to because of the following informalities:  improper Markush group format. According MPEP § 2171.05(h), one acceptable form of alternative expression, which is commonly referred to as a Markush group, recites members as being “selected from the group consisting of A, B and C.” See Ex parte Markush, 1925 C.D. 126 (Comm’r Pat. 1925).   Appropriate correction is required.
Claim 24 is objected to because of the following informalities: claim 24 recites six times the limitation “for producing”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:


Claim 23 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 23 recites the limitation “the composition comprises a further monomer having at least two polymerizable groups in an amount of 0.1 to 2% by weight based on the total weight of the composition” which does not constitute a further limitation because claim 12 already contains the limitation “b) at least one monomer having at least two polymerizable groups”.
Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claims complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 12-31 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Findley et al. (U. S. Patent Application Publication 2012/0157551 A1).

20 to 60 % by weight, based on the entire composition, of at least one monomer;
and
30 to 60 % by weight, based on the entire composition, of at least one branched
pre-polymer, and wherein the branched pre-polymer is obtained by reacting a) at least one monomer having one polymerizable group, b) at least one monomer having at least two polymerizable groups, and c) at least one chain transfer agent (abstract; claims).
With regard to the limitations of claims 12 and 26, Findlay does not disclose that the composition is liquid at 20°C and I bar.
However, in view of substantially identical composition for producing the polymer comprising at least one monomer and at least one branched pre-polymer between Findley and instant claims, it is the Examiner’s position that Findley’s composition for producing the polymer possesses this property and it is liquid at 20°C and I bar. Since the USPTO does not have equipment to do the analytical test, the burden is now shifted to the applicant to prove otherwise. In re Best 195 USPQ 430, (CCPA 1977).    
Regarding the branched pre-polymer limitations which is obtained by reacting  a) at least one monomer having one polymerizable group, b) at least one monomer having at least two polymerizable groups, and c) at least one chain transfer agent according to claim 12, in view of substantially identical monomers a) and b), and c) chain transfer agent which includes thiol, being used by both Findlay and the Applicant, it is the Examiner’s position to believe that the product, i.e. the branched pre-polymer of Findley is substantially the same as the branched pre-polymer recited in claims 12 and 26, even In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Since the USPTO does not have proper equipment to do the analytical test, the burden is now shifted to the applicant to prove otherwise.
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
With regard to the limitations of claim 13, Findley discloses that the chain transfer agent (CTA) is a molecule which is known to reduce molecular weight during a free-radical polymerisation via a chain transfer mechanism. These agents may be any thiol-containing molecule and can be either monofunctional or multifunctional. The agent may be hydrophilic, hydrophobic, amphiphilic, anionic, cationic, neutral, zwitterionic or responsive, for example to pH or temperature. The molecule can also be an oligomer or a pre-formed polymer containing a thiol moiety. Suitable thiols include but are not limited to: C2 to C18 branched or linear alkyl thiols such as dodecane thiol, functional thiol compounds such as thioglycolic acid, thio propionic acid, thioglycerol, cysteine and cysteamine (paragraph [0088]). Hydrophobic CTAs include but are not limited to: linear and branched alkyl and aryl (di)thiols such as dodecanethiol, octadecyl mercaptan, 2-methyl-1-butanethiol and 1,9-nonanedithiol (paragraph [0089]). 
With regard to the limitations of claim 14, Findley exemplifies that in most examples the branched pre-polymer has a number average of the molar mass Mn within 
With regard to the limitations of claim 15, Findley discloses that it is preferred that the branched addition copolymer comprises a weight average molecular weight of 2,000 Da to 1,000,000 Da, which partly overlaps the claimed range (claims 9-10; paragraph [0045]).
With regard to the limitations of claims 16-17, Findley exemplifies that the dispersity of the branched pre-polymer in some examples is mainly within the claim range of 2 to 10 (Table 2, Examples BP5, BP14, and BP16).
With regard to the limitations of claims 18 and 28, Findley exemplifies that viscosity of the composition is mainly within the claim range of not grater than 41 mPas (Examples BP1, BP2, lines 2-3, concentration 30-40% of the branched pre-polymer, Table 3)
With regard to the limitations of claims 19-23 and 30-31, Findley discloses that the branched addition copolymer comprises units are selected from the group consisting of: styrene, vinyl benzyl chloride, 2-vinyl pyridine, 4-vinyl pyridine, methyl acrylate, ethyl acrylate, methyl methacrylate, ethyl methacrylate, butyl methacrylate, butyl acrylate, acrylic acid, methacrylic acid, 2-hydroxylethyl methacrylate, 2-hydroxy ethyl acrylate, 2-hydroxypropyl acrylate, 2-hydroxypropyl methacrylate, acrylamide, methacrylamide, dimethyl acrylamide, dimethyl(meth)acrylamide, allyl methacrylate, dimethylaminoethyl methacrylate, dimethylaminoethyl acrylate, diethylaminoethyl methacrylate, diethylaminoethyl acrylate, divinyl benzene, ethyleneglycol dimethacrylate, ethyleneglycol di acrylate, triethylene glycol dimethacrylate, tetraethyleneglycol .
With regard to the limitations of claim 23, Findley discloses does not disclose that the monomer having at least two polymerizable groups is in an amount of 01% to 2% by weight based on the total weight of the composition.
It is noted that the amount of the monomer having at least two polymerizable groups is a result effective variable, and therefore, it is within the skill of those skilled in the art to find the optimum value of a result effective variable, as per In re Boesch and Slaney 205 USPQ 215 (CCPA 1980): Discovery of optimum value of a result effective variable in known process is ordinarily within the skill in the art and would have been obvious.     
It is noted the following. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.).
It is worth to mention that Applicants can rebut a prima facie case of obviousness based on overlapping ranges by showing the criticality of the claimed range. “The law is replete with cases in which the difference between the claimed invention and the prior In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 716.02 - § 716.02(g) for a discussion of criticality and unexpected results.
With regard to the limitations of claims 24-25, Findley discloses that the composition for  producing a polymer can be used in the application areas selected from the group consisting of: coatings, inks, adhesives, lubricants, composites, oil field recovery agents, metal working fluids, coolants, sealants, films, resins, textiles, injection mouldings, water treatment, electronics, cosmetics, pharmaceuticals, agrochemicals, and lithography (claim 17).
With regard to the limitations of claim 27, Findley does not disclose that a shrinkage of the composition after reacting the composition and forming the polymer is not greater than 7%.
However, in view of substantially identical composition for producing a polymer, comprising  least one monomer; and at least one branched pre-polymer and wherein the branched pre-polymer is obtained by reacting a), b), and c)  between Findley and instant claims, it is the Examiner’s position that Findley’s composition for  producing a polymer accordingly possesses this property in the claimed range. Since the USPTO does not have equipment to do the analytical test, the burden is now shifted to the applicant to prove otherwise. In re Best 195 USPQ 430, (CCPA 1977).    
With regard to the limitations of claim 29, Findlay discloses that the branched addition copolymer comprises at least two chains which are covalently linked by a 
It is noted that a ratio for forming the branched pre-polymer which is obtained by reacting a), b), and c) is a result effective variable, and therefore, it is within the skill of those skilled in the art to find the optimum value of a result effective variable, as per In re Boesch and Slaney 205 USPQ 215 (CCPA 1980): Discovery of optimum value of a result effective variable in known process is ordinarily within the skill in the art and would have been obvious.     
It is noted the following. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.).
It is worth to mention that Applicants can rebut a prima facie case of obviousness based on overlapping ranges by showing the criticality of the claimed range. “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims ... In such a situation, the applicant In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 716.02 - § 716.02(g) for a discussion of criticality and unexpected results.
Additionally with regard to the limitations of claims 26-31, it is noted the following. It is axiomatic that one who performs the steps of a process must necessarily produce all of its advantage. Mere recitation of a newly discovered property or function what is inherently possessed by the things or steps in the prior art does not cause a claim drawn to those things to distinguish over the prior art. Leinoff v. Louis Milona & Sons, Inc. 220 USPQ 845 (CAFC 1984).
Claims 12-31 are rejected under 35 U.S.C. 103 as being unpatentable as obvious over Jodicke et al. (EP 0 683 215 A1).
            With regard to the limitations of claims 12-15, 18, 19-26, 28, and 30-31, Jodicke discloses a cast resin mixture for bonding substantially sheet-shaped elements, such as glass pane or the like, with a content of at least one non-functionalized acrylic and/or methacrylic ester and at least one functionalized alkyl ester of (meth)acrylic acid, optionally at least one plasticizer, optionally at least one cross-linking agent, optionally at least one primer and optionally at least one polymerization initiator. To improve this cast resin mixture in versatility of use and ease of handling, and to allow glass panes and the like to be bonded to one another reliably and durably, while optionally embedding function elements the acrylic and/or methacrylic ester(s) comprise(s) at least one constituent from the following group: all branched and unbranched saturated aliphatic (meth)acrylic esters, in particular methyl-, ethyl-, n-propyl-, iso-propyl-, n-butyl-, iso-butyl-, sec-butyl-, 
With regard to the limitations of claims 12 and 26, Jodicke does not disclose that the composition is liquid at 20°C and I bar.
However, in view of substantially identical composition for producing the polymer comprising at least one monomer and at least one branched pre-polymer between Jodicke and instant claims, it is the Examiner’s position that Jodicke’s composition for producing the polymer possesses this property and it is liquid at 20°C and I bar. Since the USPTO does not have equipment to do the analytical test, the burden is now shifted to the applicant to prove otherwise. In re Best 195 USPQ 430, (CCPA 1977).    
Regarding the branched pre-polymer limitations which is obtained by reacting  a) at least one monomer having one polymerizable group, b) at least one monomer having at least two polymerizable groups, and c) at least one chain transfer agent according to claim 12, in view of substantially identical monomers a) and b), and c) chain transfer agent which includes thiol, being used by both Findlay and the Applicant, it is the Examiner’s position to believe that the product, i.e. the branched pre-polymer of Findley is substantially the same as the branched pre-polymer recited in claims 12 and 26, even though obtained by a different process, consult In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Since the USPTO does not have proper equipment to do the analytical test, the burden is now shifted to the applicant to prove otherwise.
In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
With regard to the limitations of claims 16-17, Jodicke does not disclose the claimed dispersity of the branched pre-polymer.
However, in view of substantially identical composition for producing the polymer comprising at least one monomer and at least one branched pre-polymer between Findley and instant claims, it is the Examiner’s position that Jodicke’s branched pre-polymer possesses this property in the claimed range. Since the USPTO does not have equipment to do the analytical test, the burden is now shifted to the applicant to prove otherwise. In re Best 195 USPQ 430, (CCPA 1977).    
With regard to the limitations of claim 27, Jodicke does not disclose that a shrinkage of the composition after reacting the composition and forming the polymer is not greater than 7%.
However, in view of substantially identical composition for producing a polymer, comprising  least one monomer; and at least one branched pre-polymer and wherein the branched pre-polymer is obtained by reacting a), b), and c)  between Findley and instant claims, it is the Examiner’s position that Findley’s composition for  producing a polymer accordingly possesses this property in the claimed range. Since In re Best 195 USPQ 430, (CCPA 1977).    
With regard to the limitations of claim 29, Jodicke does not disclose the claimed ratio for forming the branched pre-polymer which is obtained by reacting a), b), and c) 
It is noted that a ratio for forming the branched pre-polymer which is obtained by reacting a), b), and c) is a result effective variable, and therefore, it is within the skill of those skilled in the art to find the optimum value of a result effective variable, as per In re Boesch and Slaney 205 USPQ 215 (CCPA 1980): Discovery of optimum value of a result effective variable in known process is ordinarily within the skill in the art and would have been obvious.     
It is well settled that the Applicants have to use the closest prior art to run a consecutive “back-to-back” test to show unexpected results, if any. “Showing unexpected results over one of two equally close prior art references will not rebut prima facie obviousness unless the teachings of the prior art references are sufficiently similar to each other that the testing of one showing unexpected results would provide the In re Johnson, 747 F.2d 1456, 1461, 223 USPQ 1260, 1264 (Fed. Cir. 1984).   
	         Objective evidence which must be factually supported by an appropriate affidavit or declaration to be of probative value includes evidence of unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the applicant. See, for example, In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984) (“It is well settled that unexpected results must be established by factual evidence.” “[A]ppellants have not presented any experimental data showing that prior heat-shrinkable articles split. Due to the absence of tests comparing appellant’s heat shrinkable articles with those of the closest prior art, we conclude that appellant’s assertions of unexpected results constitute mere argument.”). See also In re Lindner, 457 F.2d 506, 508, 173 USPQ 356, 358 (CCPA 1972); Ex parte George, 21 USPQ2d 1058 (Bd. Pat. App. & Inter. 1991). See MPEP 716.01(c).
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M. BERNSHTEYN whose telephone number is (571)272-2411.  The examiner can normally be reached on 9AM-5PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119. The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL M. BERNSHTEYN/Primary Examiner, Art Unit 1764